Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 3/23/2021 and interview on 6/17/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Klein on6/15/2021
The application has been amended as follows: 
Claim 1 (Previously presented)  A light emitting diode, comprising:
a first-type semiconductor unit;
an active layer formed on said first-type semiconductor unit; and
a second-type semiconductor unit formed on said active layer oppositely of said first-type semiconductor unit and including a hole storage structure that has a polarization field having a direction pointing toward said active layer, said hole storage structure having at least two superlattice units, each of said superlattice units including multiple pairs of layers, said layers in each pair including a potential barrier layer and a potential well layer, said potential barrier layers and said potential well layers in each of said superlattice units being alternately stacked, each of said superlattice units having a band gap for said potential barrier layers thereof, the band gaps of said superlattice units decreasing in a stepwise manner along a direction away from said active layer, and each of said superlattice units having a band 
wherein said second-type semiconductor unit further includes a p-type gallium nitride cladding layer that is disposed on said hole storage structure, and said light emitting diode further comprising an electron-blocking layer that is disposed between said active layer and said hole storage structure.

Claim 2 (Original)  The light emitting diode according to claim 1, wherein an intensity of the polarization field in said hole storage structure increases along a direction from said second-type semiconductor unit to said active layer.

Claims 3-5 (Cancelled).
 
Claim 6 (Currently amended)  The light emitting diode according to claim [[4]] 1, wherein, in said hole storage structure, each of said superlattice units has an intensity of polarization field, the intensities of the polarization field in said superlattice units decreasing in the stepwise manner.

Claim 7 (Currently amended)  The light emitting diode according to claim [[5]] 6, wherein, in said hole storage structure, each of said superlattice units has an intensity of polarization field, the stepwise decrease in the intensities of the polarization field in said superlattice units decreasing in a stepwise manner decrease along a direction away from said active layer.

Claim 8 (Currently amended)  The light emitting diode according to claim [[4]] 1, wherein each of said superlattice units has at least three pairs of layers.



Claim 10 (Currently amended)  The light emitting diode according to claim [[4]] 1, wherein a number of peak of hole concentration is the same as that of said superlattice units. 

Claim 11 (Cancelled).

Claim 12 (Currently amended)  The light emitting diode according to claim [[4]] 1, wherein, in said hole storage structure, each of said potential barrier layers is made of an aluminum gallium nitride (AlGaN)-based material and each of said potential well layers is made of a gallium nitride (GaN)-based material, said potential barrier layers in one of said superlattice units that is closest to said active layer having a same Al content that ranges from 20 mol% to 100 mol% based on a total amount of moles of each of said potential barrier layers, and said potential barrier layers of a remainder of said superlattice units having Al contents that decrease by 5 mol% to 45 mol% in a stepwise manner. 

Claim 13 (Original)  The light emitting diode according to claim 12, wherein said hole storage structure has a first superlattice unit that is closest to said active layer, a second superlattice unit disposed on said first superlattice unit, and a third superlattice unit disposed on said second superlattice unit which is farthest away from said active layer, each of said potential barrier layers in said first superlattice unit having an Al content ranging from 25 mol% to 100 mol%, each of said potential barrier layers in said first superlattice unit having an Al content ranging from 15 mol% to 90 mol%, and each of said potential barrier layers in said third superlattice unit having an Al content ranging from 5 mol% to 80 mol%. 



Claim 15 (Original)  The light emitting diode according to claim 14, wherein said potential well layers in one of said superlattice units that is closest to said active layer has a same In content that ranges from 10 mol% to 15 mol% based on a total amount of moles of each of said potential well layers, said potential well layers of a remainder of said superlattice units having In contents that decrease by more than 5 mol% in a stepwise manner. 

Claim 16 (Original)  The light emitting diode according to claim 15, wherein said hole storage structure has a first superlattice unit that is closest to said active layer, a second superlattice unit disposed on said first superlattice unit, a third superlattice unit disposed on said second superlattice unit, and a fourth superlattice structure disposed on said third superlattice unit which is farthest away from said active layer, each of said potential barrier layers in said first superlattice unit having an Al content ranging from 20 mol% to 25 mol% based on a total amount of moles of each of said potential barrier layers, each of said potential barrier layers in said second superlattice unit having an Al content ranging from 15 mol% to 20 mol% , each of said potential barrier layers in said third superlattice unit having an Al content ranging from 10 mol% to 15mol%, and each of said potential barrier layers in said fourth superlattice unit having an Al content ranging from 5 mol% to 10 mol%.

Claim 17 (Original)  The light emitting diode according to claim 15, wherein said hole storage structure has a first superlattice unit that is closest to said active layer, a second superlattice unit disposed on said first superlattice unit, a third superlattice unit disposed on said second superlattice unit, and a fourth superlattice unit disposed on said third superlattice unit which is farthest away from said active layer, each of said potential well layers in said first superlattice unit having an In content ranging from 10 mol% to 15 mol% based on a total amount of moles of each of said potential well layers, each of said well layers in said second superlattice unit having an In content ranging from 5 mol% to 10 mol%, each of said potential well layers in said third superlattice unit having an In content ranging from 3 mol% to 5 mol%, and each of said potential well layers in said fourth superlattice unit having an In content ranging from 0 mol% to 3 mol%.

Claim 18 (Currently amended)  The light emitting diode according to claim [[5]] 1, wherein, in said hole storage structure, each of said potential barrier layers is made of a gallium nitride (GaN)-based material, and each of said potential well layers is made of an indium gallium nitride (InGaN)-based material, said potential well layers in one of said superlattice units that is closest to said active layer having a same In content that ranges from 10 mol% to 15 mol% based on a total amount of moles of each of said potential well layers, said potential well layers of a remainder of said superlattice units having In contents that decrease by more than 5 mol% in a stepwise manner.

Claim 19 (Original)  The light emitting diode according to claim 18, wherein said hole storage structure has a first superlattice unit that is closest to said active layer, a second superlattice unit disposed on said first superlattice unit, and a third superlattice unit disposed on said second superlattice unit which is farthest away from said active layer, each of said potential well layers in said first superlattice unit 

Claim 20 (Previously presented)  The light emitting diode according to claim 1, wherein each of said potential barrier layers has a thickness not greater than 1 nm.

Claim 21 (Original)  The light emitting diode according to claim 1, wherein said hole storage structure is made of a polarized material. 

Claim 22 (Cancelled). 

Claim 23 (Currently amended)  The light emitting diode according to claim [[22]] 1, wherein, in said second-type semiconductor unit, the p-type gallium nitride cladding layer has an intensity of a polarization field that is lower than those of said superlattice units.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust Claim 1 “ light emitting diode, comprising: a first-type semiconductor unit; an active layer formed on said first-type semiconductor unit; and a second-type semiconductor unit formed on said active layer oppositely of said first-type semiconductor unit and including a hole storage structure that has a polarization field having a direction pointing toward said active layer, said hole storage structure having at least two superlattice units, each of said superlattice units including multiple pairs of layers, 
wherein said second-type semiconductor unit further includes a p-type gallium nitride cladding layer that is disposed on said hole storage structure, and said light emitting diode further comprising an electron-blocking layer that is disposed between said active layer and said hole storage structure. Northrup et al(US 2014/0231745) at para 0069 teach a  light emitting diode including hole storage super lattice structure but not remaining limitations of amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816